Case 4:20-cv-00144-ALM-KPJ Document 42 Filed 09/01/21 Page 1 of 3 PageID #: 263




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS

                                             CASE NO.: 4:20-CV-144
 CRAIG CUNNINGHAM, an individual

                             Plaintiff,
 v.

 BRITEREAL MANAGEMENT INC,
 a California corporation; and ANNA YEH,
 an individual,

                             Defendants.
                                                        /

 BRITEREAL MANAGEMENT INC,
 a California corporation; and ANNA YEH,
 an individual,

                             Counter-Plaintiffs,
 v.

 CRAIG CUNNINGHAM, an individual

                   Counter-Defendant.
 ____________________________________/

                      RESPONSE TO MOTION TO DISMISS (Dkt 39)
         Defendants / Counter-Plaintiffs, BRITEREAL MANAGEMENT INC and ANNA YEH

 (“Defendants”), by and through undersigned counsel, and pursuant to the Court’s Order (Dkt 41)

 requesting Response to Plaintiff / Counter-Defendant, CRAIG CUNNINGHAM’s (“Plaintiff”),

 Motion to Dismiss (Dkt 39)(the “Motion”), state:

         Defendants do not oppose Plaintiff’s Motion and request that, should the Court dismiss

 Plaintiff’s claims without prejudice pursuant to his voluntary Motion to Dismiss (Dkt 39), the

 Court should dismiss the Defendants’ counterclaims for jurisdictional reasons, or without

 prejudice pursuant to Rule 41(a)-(c), and closed this case.


                                             REINER & REINER, P.A.
  ONE DATRAN CENTER  9100 SOUTH DADELAND BLVD  SUITE 901  MIAMI  FLORIDA  33156  TEL: 305 670-8282  FAX: 305 670-8989
Case 4:20-cv-00144-ALM-KPJ Document 42 Filed 09/01/21 Page 2 of 3 PageID #: 264




         Dated: September 1, 2021,

                                                          Respectfully submitted,

                                                          REINER & REINER, P.A.
                                                          Counsel for Britereal Defendants Counter-Plaintiffs
                                                          9100 South Dadeland Boulevard, Suite 901
                                                          Miami, Florida 33156-7815
                                                          Phone: (305) 670-8282; Facsimile: (305) 670-8989
                                                          dpr@reinerslaw.com; eservice@reinerslaw.com


                                                          By:____________________________________
                                                          DAVID P. REINER, II; FBN 416400




                                                              2
                                             REINER & REINER, P.A.
  ONE DATRAN CENTER  9100 SOUTH DADELAND BLVD  SUITE 901  MIAMI  FLORIDA  33156  TEL: 305 670-8282  FAX: 305 670-8989
Case 4:20-cv-00144-ALM-KPJ Document 42 Filed 09/01/21 Page 3 of 3 PageID #: 265




                                         CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on September 1, 2021, the foregoing document was filed and
 served this day on all counsel and pro se parties either via transmission of Notices of Electronic
 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
 who are not authorized to receive electronically Notices of Electronic Filing.


                                                          REINER & REINER, P.A.
                                                          Counsel for Britereal Defendants Counter-Plaintiffs
                                                          9100 South Dadeland Boulevard, Suite 901
                                                          Miami, Florida 33156-7815
                                                          Phone: (305) 670-8282; Facsimile: (305) 670-8989
                                                          dpr@reinerslaw.com; eservice@reinerslaw.com

                                                          By:
                                                          __________________________________
                                                          DAVID P. REINER, II; FBN 416400


 Via US Mail & Email

 Craig Cunningham, Pro-se
 3000 Custer Road, Suite 270-206
 Plano, Texas 75075
 Telephone No. 615-348-1977
 Email: projectpalehorse@hushmail.com




                                                              3
                                             REINER & REINER, P.A.
  ONE DATRAN CENTER  9100 SOUTH DADELAND BLVD  SUITE 901  MIAMI  FLORIDA  33156  TEL: 305 670-8282  FAX: 305 670-8989
